Citation Nr: 1118035	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hysterectomy with residuals scars.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for recurrent dermatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1986 and from November 1990 to June 1991 with active duty for training from April 1989 to June 1989, with additional service in the Army National Guard until June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a hysterectomy with residual scars and for a low back disability.  The RO granted service connection for dermatitis, and the Veteran is contesting the initial disability evaluation assigned.  

Also on appeal were the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), endometriosis, and for cervical dysplasia.  Regarding PTSD, service connection was granted by July 2010 rating decision.  As the full benefit sought on appeal has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Veteran explicitly withdrew her appeals regarding endometriosis and cervical dysplasia in April 2009.  

The issues of entitlement to service connection for a hysterectomy with residual scars and entitlement to an initial evaluation in excess of 10 for service-connected recurrent dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability is unrelated to service, and it is not shown to have manifested within a year of separation.  


CONCLUSION OF LAW

A low back disability was not incurred in active duty service, and such may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in October 2007.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination regarding the low back was provided but none is necessary because there is no credible evidence of low back problems or injuries in service.  Id.; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records, the service personnel records, and military hospital records from Germany.  The RO also obtained all medical records from the Texas Army National Guard.  The Veteran assisted in obtaining records from the Oklahoma National Guard.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion

The service treatment records document no complaints regarding the low back.  Indeed, in all of the reports of medical history completed by the Veteran in connection with service, she expressly denied low back problems.  

The record reflects isolated complaints of low back pain before the Veteran's period of active duty that started in November 1990.  For example, in June 1989, she complained of low back pain that appeared to be associated with cramping.  No specific diagnosis was rendered.  A similar problem is indicated in an October 1989 treatment record.   The May 2008 rating decision noted that the Veteran's low back condition preexisted her final period of service, which began in November 1990.  The evidence, however, does not support this argument, as the few low back pain complaints occurring before that date happened in connection with cramping due to gynecological problems and were not attributed to any underlying orthopedic disability.  Additionally, on Quadrennial examination in the National Guard in August 1990, the Veteran denied a history of recurrent back pain and the clinical examination of the spine was normal.  

No specific disorder of the low back was evident before approximately May 1994 when an X-ray study revealed mild narrowing at L4-5 and mild osteophytes at L3-4 and L4-5.

In February 2005 during a medical appointment, the Veteran indicated that she had been suffering from back problems for 12 years.

At her April 2009 hearing, the Veteran testified that she sustained a back injury while serving in Southwest Asia in 1991.  She indicated that she did not seek treatment at that time or at any other time in service.  The Veteran's husband testified that the Veteran had no back problems until she served in Southwest Asia.  

The Board observes that despite the foregoing, the Veteran denied back problems in her report of medical history just prior to separation in April 1991, and no disabilities of the spine were identified in the corresponding medical examination report.

The Veteran is essentially asserting continuity of symptoms with respect to low back symptomatology since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent to report low back symptomatology because this requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of a low back problem since active service in the Persian Gulf, while competent, is not credible.  First, emphasis is placed on the multi-year gap between discharge in June 1991 and the initial objective findings of minimal low back abnormalities in May 1994.  The lapse in time between service and the first complaints and objective findings weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (holding in essence that the Board may consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue).  There is simply no evidence, other than her own statements, to support her assertions of experiencing a low back disability since service.  

Next, the Board notes inconsistencies in the record.  At her April 2009 hearing, the Veteran stated that she sustained a low back injury in Iraq but that she did not seek treatment because the conditions of her service at that time did not permit such treatment.  Nonetheless, the Veteran could have reported the alleged injury in the medical history form she completed in April 1991, but she did not.  Instead, she explicitly denied back problems.  In February 2005 while pursuing medical treatment, the Veteran indicated that she had suffered from low back problems for 12 years, namely since 1993, several years after leaving service.  As quite apparent, the Veteran's own reported history of her claimed low back disability is inconsistent.  These inconsistencies undermine the veracity of her statements.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  Other that the Veteran's assertions and those of her husband, which are not based on firsthand knowledge, there is no competent evidence linking the Veteran's current low back disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998).

Because the entirety of the evidence reflecting a nexus between a present low back disability and service has been found to lack credibility, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.  38 C.F.R. §§ 3.102, 3.303; 38 U.S.C.A. § 5107; Alemany, supra.

Further, the Board has considered whether presumptive service connection for chronic disease such as arthritis is warranted.  38 C.F.R. § 3.309(a).  In order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of low back degenerative changes within a year following separation from active service in June 1991, the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a low back disability is denied.


REMAND

Although additional delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims of entitlement to service connection for a hysterectomy with residuals scars and entitlement to an initial evaluation in excess of 10 percent for recurrent dermatitis.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that her November 2002 hysterectomy was necessitated due to residuals of a cervical cone biopsy performed in service in January 1990 pursuant to medical testing performed in December 1990.  Those tests revealed cervical intraepithelial neoplasia (CIN) III and human papiloma virus (HPV).  The Veteran maintains that scar tissue from the January 1991 procedure contributed to the need for a hysterectomy in 2002.  In order to shed light on this matter, the RO must schedule a VA gynecological examination to determine whether there is a nexus between the hysterectomy and the cone biopsy performed in service.  The examination instructions are to be found below.

Next, the Veteran's service-connected recurrent dermatitis has not been comprehensively examined in over three years.  At the Decision Review Officer hearing in April 2009, the Veteran testified that the VA examination did not accurately show the extent of the skin condition.  For example, she asserted that she had scarring related to the skin condition although the examiner indicated that scarring was not present.  Thus, a VA dermatologic examination must be scheduled in order to determine the current nature of the disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  The examination should be conducted as directed in the remand instructions below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to Mary 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  Schedule a VA gynecological examination.  The examiner must be provided the claims file for review.  The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A full rationale for all opinions and conclusions should be provided.  The examiner must determine whether the in-service cone biopsy performed in January 1991 as a result of HPV and CIN III at least as likely as not (50 percent or greater likelihood) caused or contributed to the need for a hysterectomy in November 2002.  

3.  Schedule a VA dermatologic examination.  The claims file must be provided to the examiner for review.  The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A full rationale for all opinions and conclusions should be provided.  The examiner is asked to enumerate all symptoms and manifestations of the Veteran's service-connected skin condition to include whether any disfiguring scarring has resulted. 

4.  Thereafter, readjudicate the remaining issues on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


